                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Oxbow Solar Professionals, Inc. d/b/a                 File No. 20-cv-567 (ECT/DTS)
Oxbow Sunworks,

       Plaintiff and Counterclaim-
       Defendant,

and

Morgan Charles Thomas Southard,                          OPINION AND ORDER

       Counterclaim-Defendant,

v.

Borrego Solar Systems, Inc.,

      Defendant and Counterclaim-
      Plaintiff.
________________________________________________________________________

Steven R. Little, SRL Law, PLLC, St. Paul, MN, for Plaintiff and Counterclaim-Defendant
Oxbow Solar Professionals, Inc., and Counterclaim-Defendant Morgan Charles Thomas
Southard.

Curtis D. Smith, Aaron A. Dean, Sarah E. Doerr, and Jeffrey A. Wieland, Moss & Barnett;
Richard E. Elder, Laura Lee Gildengorin, Lubin Olson & Niewiadomski LLP, San
Francisco, CA, for Defendant and Counterclaim-Plaintiff Borrego Solar Systems, Inc.


       In these consolidated cases, Plaintiff and Counterclaim-Defendant Oxbow Solar

Professionals, Inc. has withheld relevant discovery; ignored orders to provide that

discovery and to pay related attorneys’ fees; declined to appear for hearings or respond to

motions; and participated only sporadically in the litigation. Its opponent, Defendant and

Counterclaim-Plaintiff Borrego Solar Systems, Inc., has moved to dismiss Oxbow’s claims
as a sanction for its behavior. Borrego’s motion will be granted. Oxbow has exhibited the

same behavior here that led to the dismissal of its claims in a recent, similar case, EDF

Renewables Distributed Solutions Inc. v. Southard, No. 19-cv-1588 (ECT/BRT), 2020 WL

5913520 (D. Minn. Oct. 6, 2020). That conduct has prejudiced Borrego, and no lesser

sanction is sufficient.

                                             I

       Procedural history. These consolidated cases arise out of the construction of ten

photovoltaic solar-power projects in Minnesota. See, e.g., Compl. ¶ 14, No. 19-cv-2338

(D. Minn.), ECF No. 1. Borrego was the prime contractor on each project, and, in 2018, it

subcontracted with Oxbow to construct portions of the projects. Id. ¶ 10; Am. Answer &

Countercl. ¶ 8, No. 19-cv-2338 (D. Minn.), ECF No. 14. Borrego terminated Oxbow from

the projects in early 2019. E.g., Compl. ¶¶ 10, 41–42, No. 19-cv-2338; Am. Answer &

Countercl. ¶¶ 8, 25, No. 19-cv-2338, ECF No. 14.

       Oxbow’s termination from the projects led to a series of lawsuits in state and federal

court. In June 2019, Oxbow brought four different actions in Minnesota state court against

Borrego and various other defendants. See Compl., No. 20-cv-567, ECF No. 1-1; Notice

of Removal ¶ 1, No. 20-cv-1059, ECF No. 1; Compl., No. 20-cv-1104, ECF No. 1-1;

Compl., No. 20-cv-1109, ECF No. 1-1. In each action, Oxbow raised legal and equitable

claims relating to its termination from one of the solar projects and sought to foreclose

mechanic’s liens against the real property on which the relevant project was located.

Compl. ¶¶ 23–52, No. 20-cv-567; Am. Compl. ¶¶ 17–53, No. 20-cv-1059, ECF No. 1-1;

Compl. ¶¶ 17–47, No. 20-cv-1104; Compl. ¶¶ 23–52, No. 20-cv-1109. Borrego posted a


                                             2
bond in each case that would serve as substitute security for the mechanic’s liens. See No.

20-cv-567, ECF No. 1-2 at 1–5; No. 20-cv-1059, ECF No. 1-3 at 2–5; No. 20-cv-1104,

ECF No. 1-3 at 2–12; No. 20-cv-1109, ECF No. 1-2 at 1–12.

       Meanwhile, in August 2019, Borrego sued Oxbow and Morgan Southard—

Oxbow’s controlling shareholder—in federal court, asserting a variety of contract and tort

claims related to all ten projects. See Compl., No. 19-cv-2338. Oxbow and Southard filed

a joint answer on September 19, 2019, denying that Borrego was entitled to any relief. No.

19-cv-2338, ECF No. 12. A few weeks later, Oxbow filed an Amended Answer and

Counterclaim, asserting claims against Borrego for breach of contract, promissory

estoppel, unjust enrichment, and quantum meruit.         Am. Answer & Countercl., No.

19-cv-2338.

       Next, between February and May of 2020, Borrego removed all four of Oxbow’s

state-court actions to federal court.1 Once the cases were in federal court, Borrego filed

answers and asserted counterclaims against Oxbow and Southard that essentially mirror

the claims it had already raised in its original federal lawsuit. See No. 20-cv-567, ECF No.

2; No. 20-cv-1104, ECF No. 2; No. 20-cv-1109, ECF No. 4.2 The Parties then filed a



1
        Oxbow named numerous other defendants in the state-court actions, some of which
are still listed on the federal docket. According to the notices of removal, Borrego is now
the sole remaining defendant in each of the consolidated cases. See Notice of Removal
¶ 10, No. 20-cv-567, ECF No. 1; Notice of Removal ¶ 10, No. 20-cv-1059, ECF No. 1;
Notice of Removal ¶ 10, No. 20-cv-1104, ECF No. 1; Notice of Removal ¶ 11, No.
20-cv-1109, ECF No. 1.
2
       The docket does not show that Borrego filed an answer in No. 20-cv-1059.


                                             3
stipulation to consolidate all five pending actions. No. 20-cv-567, ECF No. 19. The cases

were consolidated on September 29, 2020. ECF No. 23.3 No. 20-cv-567 was designated

the lead case, and the other cases were administratively closed. See id.

        Discovery Dispute. While this procedural history was unfolding, Borrego initiated

discovery.   It served Oxbow with its first set of document-production requests on

November 11, 2019. Second Elder Decl. ¶ 2, Ex. A [ECF Nos. 44, 44-1]. Oxbow

responded on April 13, 2020, by producing approximately 240 records spanning 784 pages.

Id. ¶ 3.4

        In early May 2020, Borrego’s counsel sent Oxbow’s counsel—Steven R. Little—a

letter identifying deficiencies in Oxbow’s response and seeking a supplemental production.

See First Elder Decl. ¶ 6, Ex. C [ECF No. 27]. Mr. Little responded with an email asking

Borrego’s counsel to call him to discuss the alleged deficiencies, but despite multiple

attempts, Borrego’s counsel was unable to reach Mr. Little by phone. Smith Decl. ¶ 3, Ex.

B [ECF No. 28]. Borrego reached out to Mr. Little again on June 22, 2020, informing him

that it would be producing its own documents soon and asking when it could expect

Oxbow’s supplemental production. Id. ¶ 4, Ex. C. In a phone call on July 8, Mr. Little

told Borrego’s counsel that he had been delayed in responding for personal reasons, but



3
       From here onward, docket citations will refer to the docket in No. 20-cv-567.
4
       On June 26, 2020, Borrego produced 19,071 records spanning 62,990 pages. Id.
¶ 4. The record does not indicate whether Borrego produced these documents in response
to a specific request by Oxbow, but Borrego states in its brief that “Oxbow has not
propounded any discovery or noticed any depositions in this action.” Def.’s Mem. in Supp.
at 9 [ECF No. 42].

                                             4
that “he had a large number of [responsive] documents in his possession” and “intended to

provide [counsel] with a link to access those documents.” Id. ¶ 5; First Elder Decl. ¶ 9.

When no link came, Borrego’s counsel sent Mr. Little another email on July 16, threatening

to bring a motion to compel if it did not receive the documents by noon the next day. Smith

Decl. ¶ 6, Ex. D. Mr. Little responded that he was “working on it today.” Id. Borrego

received nothing.

      This series of events led Borrego to file a motion to compel on October 8, 2020.

ECF No. 24. Oxbow did not file a response to the motion or appear at the hearing on the

motion. See ECF No. 31. On October 20, Magistrate Judge David T. Schultz granted the

motion and ordered Oxbow to “produce all requested documents on or before 5:00 PM

CDT on Monday, October 26, 2020.” Id. As a sanction, Magistrate Judge Schultz ordered

Oxbow to “pay all reasonable attorney’s fees and expenses incurred by Borrego in

conjunction with its attempts to secure production of the documents by Oxbow.” Id. After

reviewing fee statements submitted by Borrego, Magistrate Judge Schultz issued a

supplemental order on November 10, directing Oxbow to pay a total of $22,453 in fees

within 30 days. ECF No. 32.

      Oxbow did not meet the October 26 deadline to produce all responsive documents.

Eventually, however, it provided two additional sets of documents. The first, on November

2, “contained no new e-mails” and was “duplicative of Oxbow’s [original] production.”

Second Elder Decl. ¶ 11. The second, on November 19, included “ten new responsive e-

mails” but was otherwise “duplicative of Oxbow’s prior productions.” Id. In all, Oxbow

has produced “fewer than twenty-five responsive e-mail threads in this action, with no


                                            5
attachments.” Id. It has produced “no text messages,” id., and it has not paid Borrego’s

attorneys’ fees.

       Deposition testimony by two Oxbow representatives—Southard and Brett

Peterson—suggests that additional responsive documents exist. Peterson, a former Oxbow

project manager, testified that he had helped Southard and another Oxbow employee gather

“[p]robably 50” emails related to the projects. Second Elder Decl., Ex. E (“Peterson Dep.”)

at 128:12–129:5 [ECF No. 44-5]. He also gave Mr. Little a thumb drive containing

“[e]mail communication[s], change orders, delay ledgers, probably some cost analysis of

how winter conditions affected Oxbow’s ability to perform, [and] a variation of drawing

sets.” Id. at 130:15–131:6.5 And he testified that Oxbow used a document management

system called Procore to manage its projects with Borrego, but that he had not pulled any

documents from Procore for production. Id. at 132:20–133:13. Southard, in his deposition,

testified that there were “thousands or a thousand-plus” emails related to the Borrego

projects. Second Elder Decl., Ex. F (“Southard Dep.”) at 22:8–16 [ECF No. 44-6]. Oxbow

had maintained at least seven employee e-mail accounts that would have contained relevant

information, but it appears that it only took steps to gather documents from three of the

accounts. See id. at 15:20–16:13, 19:22–20:1, 23:15–26:6. As for Procore, Southard’s

testimony seems to conflict slightly with Peterson’s. Southard testified that “any and all

[relevant] information had been extracted from Procore” and that “the vast majority of what

ha[d] been produced based on [Borrego’s] discovery requests ha[d] come by way of


5
       Borrego does not make clear whether it received any of the referenced information
on the thumb drive.

                                            6
Procore.” Id. at 39:22–40:13. Either way, by the time Mr. Little took over representing

Oxbow in the spring of 2020, the Procore account had terminated. Id. at 40:14–20.

Similarly, Oxbow had used a program called QuickBooks Online to store its accounting

records, but that account was now inactive, too. Id. at 44:18–45:15. Finally, Southard

confirmed that Oxbow employees communicated about the Borrego projects by text

message. Id. at 47:8–17. According to Borrego, “Oxbow’s productions did not include

the numerous records stored in Procore and QuickBooks, including daily logs, progress

photos, and accounting records, described in Southard’s testimony,” nor did they include

any text messages. Def.’s Mem. in Supp. at 11.

      Since November 2020, Oxbow’s participation in this litigation has been only

sporadic. Mr. Little appeared, along with Peterson and Southard, at the depositions on

December 9, 2020, and January 20, 2021. See Peterson Dep. at 5:20–22; Southard Dep. at

4:21–22. The Parties submitted two joint stipulations to amend the pretrial scheduling

order in December. See ECF Nos. 33, 36. And on April 14, 2021, both Parties appeared

for a settlement conference with Magistrate Judge Schultz. ECF No. 47. (No settlement

was reached.)    On the other hand, Oxbow has not provided additional responsive

documents or paid the fees that Magistrate Judge Schultz ordered it to pay.

      On March 31, 2021, Borrego filed the present motion to dismiss Oxbow’s

counterclaims and consolidated affirmative claims—referred to collectively as “Oxbow’s




                                            7
claims”—with prejudice as a sanction for Oxbow’s conduct. ECF No. 40. Oxbow did not

file a response or appear at the hearing on the motion. See ECF No. 52.6

                                              II

       Borrego invokes three different sources of law to support its motion to dismiss. The

first is Federal Rule of Civil Procedure 37(b)(2)(A)(v), which authorizes a district court to

dismiss an action “in whole or in part” if a party “fails to obey an order to provide or permit

discovery[.]” The Eighth Circuit has described dismissal as a “drastic” discovery sanction

that is “available only if there is (1) an order compelling discovery, (2) a willful violation

of the order, and (3) prejudice.” Chrysler Corp. v. Carey, 186 F.3d 1016, 1020 (8th Cir.

1999); Comstock v. UPS Ground Freight, Inc., 775 F.3d 990, 992 (8th Cir. 2014) (internal

quotation marks and citation omitted). Before dismissing a case on this basis, a “court

must investigate whether a sanction less extreme than dismissal would suffice, unless the

party’s failure was deliberate or in bad faith.” Bergstrom v. Frascone, 744 F.3d 571, 576

(8th Cir. 2014) (quoting Avionic Co. v. Gen. Dynamics Corp., 957 F.2d 555, 558 (8th Cir.

1992)).




6
       In a prior order, issued after Oxbow’s deadline to respond to Borrego’s motion had
passed, Oxbow was directed to show cause at the hearing why the motion should not be
granted, and Mr. Little was directed to show cause why he should not be sanctioned
personally. ECF No. 50. Shortly after the hearing, Mr. Little filed a letter stating that he
had “mis-calendared” the hearing and would be available to appear at another time. ECF
No. 51. The letter—which only references the order to show cause—does not provide any
explanation or excuse for Oxbow’s failure to respond to Borrego’s motion or suggest that
Oxbow now intends to contest the merits of the motion. For that reason, it is appropriate
to decide the motion now. The nature and extent of any personal sanctions against Mr.
Little will be addressed at a hearing on June 9, 2021. ECF No. 53.

                                              8
       The second is Rule 41(b), which authorizes a court to dismiss an action “[i]f the

plaintiff fails to prosecute or to comply with these rules or a court order[.]” As with

dismissals under Rule 37, the Eighth Circuit has described Rule 41(b) dismissals as “drastic

and extremely harsh sanctions” that are “proper only when there has been a clear record of

delay or contumacious conduct by the plaintiff.” Bergstrom, 744 F.3d at 574–75 (cleaned

up).

       Third, Borrego invokes a court’s “inherent power” to dismiss an action as a

“sanction for conduct which abuses the judicial process.” Chambers v. NASCO, Inc., 501

U.S. 32, 44–45 (1991); see 9 Arthur R. Miller, Federal Practice and Procedure § 2370

n.16 (4th ed. Apr. 2021 Update). A court must exercise “restraint and discretion” when

relying on inherent power. Chambers, 501 U.S. at 44. “[W]hen there is bad-faith conduct

in the course of litigation that could be adequately sanctioned under the Rules, [a] court

ordinarily should rely on the Rules rather than the inherent power.” Id. at 50. In other

words, “courts first should turn to specific rules tailored for the situation at hand, such as

Rule 37, to justify sanctions. Then, as an alternative basis for support or in circumstances

where specific rules are insufficient, . . . it may be appropriate to invoke their inherent

authority.” Sentis Grp., Inc. v. Shell Oil Co., 559 F.3d 888, 900 (8th Cir. 2009).

                                             III

       Before analyzing Borrego’s motion, it is worth noting that this case seems to be part

of a trend. Specifically, it is nearly identical to EDF Renewables Distributed Solutions,

Inc. v. Southard, No. 19-cv-1588 (ECT/BRT), 2020 WL 5913520 (D. Minn. Oct. 6, 2020),

in which Oxbow and Southard—represented there too by Mr. Little—repeatedly put off


                                              9
and ignored their discovery obligations, refused to respond to motions or appear at

hearings, and disobeyed court orders. See id. at *1–3. In an order issued two days before

Borrego filed its motion to compel discovery in this case, Oxbow’s counterclaims in EDF

Renewables were dismissed with prejudice as a sanction for its conduct. See id. at *5–6.

       With that background in mind, it becomes clear that all three of the sources of law

that Borrego invokes support granting its motion. Because the motion primarily grows out

of a discovery dispute, however, it is appropriate to focus on Rule 37. See Sentis Grp., 559

F.3d at 900.

       First, there are two discovery-related orders relevant to this motion. Magistrate

Judge Schultz unambiguously directed Oxbow to “produce all requested documents” by a

certain date. ECF No. 31. That “brings th[e] case within the ambit of Rule 37(b)(2).” EDF

Renewables, 2020 WL 5913520, at *3. Magistrate Judge Schultz also ordered Oxbow to

pay $22,453 in attorneys’ fees and costs by December 10, 2020. ECF No. 32.

       Second, Oxbow has “willful[ly] violat[ed]” those orders. Comstock, 775 F.3d at

992. For a violation to be “willful,” the offending party need only have “acted intentionally

as opposed to accidentally or involuntarily.” Hunt v. City of Minneapolis, 203 F.3d 524,

527 (8th Cir. 2000) (quoting Rodgers v. Univ. of Mo., 135 F.3d 1216, 1219 (8th Cir. 1998)

(presenting willfulness as a lower standard than bad faith). Willfulness may be inferred

when a party repeatedly fails to meet discovery deadlines without explanation, fails to

appear for scheduled court hearings, or otherwise exhibits a “pattern of voluntary delay

and disengagement[.]” EDF Renewables, 2020 WL 5913520, at *4; see Lorin Corp. v.

Goto & Co., 700 F.2d 1202, 1208 (8th Cir. 1983); Song v. Regents of Univ. of Minn., No.


                                             10
11-cv-427 (ADM/TNL), 2012 WL 1438899, at *4–5 (D. Minn. Apr. 26, 2012). Oxbow

missed the deadline to comply with the order compelling discovery, and it has not paid

Borrego’s attorneys’ fees. The surrounding circumstances suggest that these were not

mistakes. On at least one occasion, Mr. Little told Borrego’s counsel that additional

responsive documents would be forthcoming but then did not provide them. Smith

Decl. ¶¶ 5–6. When Borrego finally filed a motion to compel, Oxbow did not file a

response or appear at the hearing. Oxbow also did not respond to or appear at the hearing

on the present motion. With the sole exception of Mr. Little’s request to continue the

hearing on the order to show cause, see supra n.6; ECF No. 51, Oxbow has never sought

to extend the relevant deadlines or attempted to explain these failures. This is all the more

concerning because Oxbow has continued to participate in the litigation in other ways. In

November, shortly after missing the October 26 deadline to comply with the order

compelling discovery, Oxbow provided two additional (albeit inadequate) document

productions. See Second Elder Decl. ¶ 11. It joined two stipulations with Borrego in

December. ECF Nos. 33, 36. And in April 2021, after Borrego had already filed its motion

to dismiss, Mr. Little appeared on Oxbow’s behalf at a settlement conference. ECF No.

47.7 All of this shows that Oxbow was aware of the ongoing proceedings and that it could

have complied with Magistrate Judge Schultz’s orders. It just chose not to.



7
       Public records appear to show that Mr. Little has filed at least five new, unrelated
cases in Minnesota state court since Magistrate Judge Schultz granted Borrego’s motion to
compel. See Swanson v. Peterson, No. 62-CV-20-5506 (Minn. Dist. Ct.); In re Custody of
H.J.J., No. 19HA-FA-21-42 (Minn. Dist. Ct.); In re Sowden, No. 71-FA-21-112 (Minn.
Dist. Ct.); Frazier v. State Farm Mut. Auto. Ins. Co., No. 27-CV-21-2762 (Minn. Dist. Ct.);

                                             11
       Third, Borrego has shown prejudice. See Comstock, 775 F.3d at 992. When a party

fails to comply with a discovery order, it is generally enough that the noncompliance

“impairs an opponent’s ability to determine the factual merits of [the] party’s claim.” In

re O’Brien, 351 F.3d 832, 839 (8th Cir. 2003); cf. Sentis Grp., 559 F.3d at 903 (suggesting

that there would be no prejudice if “everything that might be produced ha[d] been

produced”). Borrego has identified numerous categories of documents that Oxbow has

failed to produce. These include internal emails between Oxbow employees, emails

between Oxbow employees and other entities, email attachments, payment applications for

the solar projects, requests for information related to the projects, drawings, purchase

orders, daily logs, progress photos, financial records, records of payment to Oxbow’s

subcontractors, and more. Def.’s Mem. in Supp. at 22. All of this information undoubtedly

bears on the extent of Oxbow’s performance under the subcontracts—one of the central

controversies in this litigation. Without it, Borrego cannot reasonably hope to assess the

merits of either Oxbow’s claims or its own. Moreover, because Oxbow has terminated its

accounts with Procore and QuickBooks Online, much of the information stored on those

accounts may no longer be available.8


Shoberg Props., LLC v. City of Cambridge, No. 30-CV-21-266 (Minn. Dist. Ct.), all
available at https://pa.courts.state.mn.us/default.aspx (last visited June 2, 2021).
8
        Borrego does not argue that Oxbow’s failure to preserve this digital information, in
itself, warrants dismissal under Rule 37. To do so, it would have to show, among other
things, that the information “cannot be restored or replaced through additional discovery”
and that, in allowing the information to be destroyed, Oxbow “acted with the intent to
deprive [Borrego] of the information’s use in the litigation[.]” Fed. R. Civ. P. 37(e)(2); see
Auer v. City of Minot, 896 F.3d 854, 858 (8th Cir. 2018). As it stands now, the record does
not support these conclusions. With respect to QuickBooks, at least, Southard testified that

                                             12
       All the prerequisites for dismissal are therefore present, but that leaves the question

whether dismissal is the right sanction for these circumstances. The law does not require

“the least onerous sanction available,” Chrysler Corp., 186 F.3d at 1022, but it does reserve

dismissal for the most “dilatory and contumacious conduct,” Keefer v. Provident Life &

Accident Ins. Co., 238 F.3d 937, 941 (8th Cir. 2000). Courts should “weigh [the] need to

advance [a] burdened docket against the consequence of irrevocably extinguishing [a]

litigant’s claim[.]” Hutchins v. A.G. Edwards & Sons, Inc., 116 F.3d 1256, 1260 (8th Cir.

1997). “The futility of lesser sanctions is a further consideration in the district court’s

balancing calculation.” Good Stewardship Christian Ctr. v. Empire Bank, 341 F.3d 794,

797 (8th Cir. 2003).

       The less drastic sanctions contemplated in Rule 37 would be either futile or

insufficient in this case. By refusing to comply with Magistrate Judge Schultz’s order to

pay Borrego’s attorneys’ fees, Oxbow has already shown that a substantial monetary

sanction will have little effect. The inadequacies of its discovery responses are wide-

ranging rather than isolated, so there does not appear to be a single fact that could be “taken

as established” or any “designated matters in evidence” that Oxbow could be prohibited

from introducing. Fed. R. Civ. P. 37(b)(2)(A)(i)–(ii). And “staying further proceedings

until the order is obeyed,” id. 37(b)(2)(A)(iv), would effectively reward Oxbow’s conduct



he let the account expire because it was too expensive to maintain, Southard Dep. at 45:8–
15, and it is not clear whether the missing information could be obtained directly from
Procore or QuickBooks. Nonetheless, it seems appropriate to consider Oxbow’s failure to
preserve this information in assessing the prejudice to Borrego and as part of the general
pattern of irresponsibility on Oxbow’s part.

                                              13
and further prejudice Borrego, which has claims of its own that it would like to resolve.

Perhaps most significant, however, is the elephant in the room: Oxbow engaged in

substantially similar behavior in EDF Renewables—leading to the dismissal of its

counterclaims with prejudice—just weeks before the events underlying this motion. See

2020 WL 5913520, at *3–6. That dismissal seems to have had no effect on Oxbow’s

actions in this case. Under these unusual circumstances, anything less than dismissal with

prejudice would not adequately account for the brazen nature of Oxbow’s conduct.

       Rule 41 and a court’s inherent power to sanction both further support dismissing

Oxbow’s claims. This case has all the markers of the “contumacious conduct” that the

Eighth Circuit requires for a Rule 41(b) dismissal. Bergstrom, 744 F.3d at 574–75 (citation

omitted). There has been “an ongoing pattern of delay, a persistent failure to prosecute,

[and] a disobedience of court orders on the part of the plaintiff[.]” DiMercurio v. Malcom,

716 F.3d 1138, 1140 (8th Cir. 2013). According to Borrego, Oxbow has not propounded

any discovery even though the cases have been pending for over a year. Def.’s Mem. in

Supp. at 25. Because Oxbow has not responded to this motion, there is no reason to

question Borrego’s assertion. Oxbow has disregarded multiple court orders, failed to

appear for two hearings, and participated only intermittently in the everyday business of

litigation. But the unprofessional nature of its conduct goes further. Mr. Little has

repeatedly failed to respond to Borrego’s communications. Oxbow apparently allowed




                                            14
valuable information to be destroyed when its Procore and QuickBooks accounts lapsed.9

And the fact that all of this behavior aligns so closely with the behavior that led to dismissal

in EDF Renewables is all the more concerning. As in that case, Oxbow’s “sanctionable

behavior stretches beyond a single discovery order, blurring the lines between discovery

misconduct, a failure to obey other court orders, and a more general abuse of the judicial

process.” 2020 WL 5913520, at *5.

       One more matter deserves comment. In its motion papers, Borrego requests that the

bonds it deposited in each of the four cases originally filed in state court be released. See

Def.’s Mem. in Supp. at 26. These bonds were meant to serve as security against which

Oxbow could attempt to recover on its mechanic’s liens. The record seems to show that

the bonds remain with the state courts in which they were originally filed. Rather than

interfere with the internal operations of those courts, it is sufficient for present purposes to

observe that, because Oxbow’s lien foreclosure claims will be dismissed with prejudice,

the bonds will no longer serve any purpose. See EDF Renewables, 2020 WL 5913520, at

*6 (releasing bonds under similar circumstances). In other words, there is no apparent

reason why the bonds Borrego deposited in each of the four cases filed originally in state

court should not be released. Borrego may return to seek a more definitive statement if the

state courts require one.




9
       In March 2019, shortly before it was terminated from the solar projects, Oxbow sent
Borrego a preservation letter, which suggests that it was aware of its own obligations to
preserve discoverable material. See Second Elder Decl. ¶ 14, Ex. 7 [ECF No. 44-7].

                                              15
                                        ORDER
      Based on the foregoing, and on all the files, records, and proceedings herein, IT IS

ORDERED THAT:

      1.     Defendant and Counterclaim-Plaintiff Borrego Solar Systems, Inc.’s Motion

             to Dismiss [ECF No. 40] is GRANTED.

      2.     Plaintiff and Counterclaim-Defendant Oxbow Solar Professionals, Inc.’s

             claims, including all of the affirmative claims and counterclaims that it raised

             in Case No. 20-cv-567 and the consolidated cases, are DISMISSED WITH

             PREJUDICE.



Dated: June 2, 2021                       s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court




                                            16
